MURNAGHAN, Circuit Judge,
dissenting:
A district judge retains wide latitude in deciding whether and over what subjects a particular witness qualifies as an “expert” under Rule 702 of the Federal Rules of Evidence. See Boleski v. American Export Lines, Inc., 385 F.2d 69, 71-72 (4th Cir. 1967):
An expert has been defined as one who has acquired special knowledge of the subject matter about which he is to testify, either by study of the recognized authorities or by practical experience and who can assist and guide the jury in solving a problem which the jury is not able to solve because its knowledge is inadequate. 20 Am.Jur. § 783, p. 656. In Cranston Print Works Co. v. Public Service Co. of North Carolina, 4 Cir., 291 F.2d 638, 645 (1961), we approved the statement made in Padgett v. Buxton-Smith Mercantile Co., 262 F.2d 39 (10 Cir. 1958), that “expert testimony is admissible if it reasonably tends to aid the trier in the resolution of the decisive issue, and is not a mere guess or conjecture.” 262 F.2d at 41.
*84However, manifestly there are limits to such discretion. In the instant case, I conclude that the district judge exceeded his authority in qualifying the plaintiffs’ witness as an expert on labor relations of the type involved in the case. Because the defendants were unfairly prejudiced by her “expert” testimony, I would reverse and remand for a new trial.
The crux of the case was the adequacy or inadequacy of representation of the plaintiff by the defendant national Union. Testimony established that, following his dismissal, Bowen filed a grievance with his local, whose president recommended to the regional office that the Union press the grievance. In turn, the regional office recommended to the national office that the grievance be certified for arbitration. The national office, after a 15-30 minute review of the 67-page and cassette tape case file, refused to certify the case for arbitration. A factor allegedly taken into account was the national Union’s awareness, from the outcome in prior cases, of the extremely remote likelihood of success.
At trial, Bowen contended that the above events demonstrated that the Union failed to fulfill its duty to represent him fairly. To support his arguments, he produced Gladys Johnson, claiming for her the status of an expert witness. Over objection, she gave her opinion that the Union’s treatment of Bowen’s grievance was improper as well as expressing her belief that an arbitrator would ultimately have decided the grievance in Bowen’s favor, had the Union pressed it.
Ms. Johnson’s qualifications to testify as an expert in the areas to which the opinions she expressed pertained were as follows: (1) she served a local union not connected with the American Postal Workers Union as President for six years and Secretary for six years; (2) during the twelve year period, she served on the local grievance committee charged with processing and sometimes arbitrating local employee grievances; (3) she had on occasion assisted in the preparation of arbitration cases on the local level; and (4) she had attended her union’s labor relations school. As the list indicates, Ms. Johnson’s experience was gained entirely at the local level. She had had no exposure to methods employed and considerations weighed when, under the applicable grievance procedures, following exhaustion at the local level, the matter was referred first to the regional, and ultimately to the national level.
In determining whether a witness is qualified as an expert, “[t]he test is whether the [expert witness’] education and experience demonstrate a knowledge of the subject matter.” Hill v. Gonzalez, 454 F.2d 1201, 1203 (8th Cir. 1972). Rule 702 of the Federal Rules of Evidence requires that an expert be qualified “by knowledge, skill, experience, training, or education.” See 11 Moore’s Federal Practice § 702.10[2] (1976). Under that test, Ms. Johnson did not qualify as an expert for the purposes that she was called to testify about. If she had been called to testify regarding a local union’s duty to its members to represent them fairly, she would almost certainly have qualified as an expert. However, Ms. Johnson was not called upon to express her opinion on the sufficiency of a local grievance practice. Rather, she was asked her views on the sufficiency of a national union’s grievance procedures and treatment of Bowen, matters to which she had no demonstrated exposure, no knowledge, no skill, no experience, no training and no education.
Ms. Johnson’s experience concerning grievances was two steps removed from the actual decision-making process utilized by the APWU. Her exposure at the local level to employee complaints involved making recommendations to the next level in the union hierarchy. She had never participated in the actual decision even by her own union whether to prosecute a grievance. Finally, she had never presented a case before an arbitrator.
Without some familiarity with the financial «and policy constraints on prosecuting grievances, or some contact with the union decision-making level on grievances, or at least some experience in presenting grievances before arbitrators, Ms. Johnson was simply unqualified to give her opinion as an expert on the adequacy of the APWU’s grievance practices, on its treatment of Bowen’s complaint, or on how an arbitrator *85might decide the ease. As put by the defendants, Ms. Johnson’s “sole experience was at a different, lower and less complicated, level of responsibility within a union hierarchy, thus not equipping her for the required analysis.” Therefore, the trial court’s decision to permit Ms. Johnson to testify as an expert on the matters as to which her opinions were elicited was “manifestly erroneous.” See Boleski, supra, at 71.
Nor can it properly be argued that allowing Ms. Johnson to testify was but harmless error. Even if we accept that, with her testimony eliminated, the other evidence nevertheless sufficed to support the jury verdict, still, by presenting her as an expert in the labor relations field the district court conferred an apparent, but unjustified dignity and force to testimony by her that never should have been admitted at all. She simply was not qualified to opine that the national Union inadequately considered the request for further pursuit of the grievance. The inherent possibility of prejudice as a result of the jury’s giving credence to her testimony is apparent.
Therefore, in my judgment, we should reverse so that the case might be fairly retried.